DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Amendments and Arguments filed November 23, 2020 and RCE filed January 25, 2021.
3. Claims 1-3, 5-7, 9-11, 13-18 and 20-24 are pending in which claims 1, 9 and 16 are independent. 
 Continued Examination under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.  
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
A timely filed terminal disclaimer in compliance with 37 CFR 1.32l(c) or 1.32l(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.1. Claims 1-3, 5-7, 9-11, 13-18 and 20-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Patent US 10108625. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same or similar limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same or similar limitations. Especially, the instant application discloses more details on merging the first database transaction and the second database transaction to create a first merged database transaction combination that includes a set of ordered database operations.
Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 1 of the instant application discloses substantially similar in scope of subject matters and uses similar limitations of the US Patent US 10108625.
"Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Allowable Subject Matter
6. Claims 1-3, 5-7, 9-11, 13-18 and 20-24 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No 10108625. 
 The claims 1-3, 5-7, 9-11, 13-18 and 20-24 would be allowable if the above rejections withdrawn as a necessity to a filing of terminal disclaimer against the U.S. Patent No 10108625.
6.1. The following is the Examiner's statement of reasons for allowance:
In the Examiner's Final Office Actions of November 4, 2020, the rejections were made under 35 U.S.C. § 103 as being obvious and unpatentable over 
YALAMANCHI: “LOGICAL CONFLICT DETECTION” (United States Patent Application Publication US 20110055169 A1, filed August 26, 2009; and published March 3, 2011), in view of 
Hopkins, III et al.: “ENHANCED VEHICLE IDENTIFICATION CARD” (United States Patent 8370254 B1, filed September 26, 2007; and issued February 5, 2013, hereafter “Hopkins, III”).

In a response to the above Office Action November 4, 2020, in the Remarks, Arguments and Amendments filed December 23, 2020, the Applicant argued that 

“”Hopkins, Ill's teaching of "[i]n embodiments that include the optional operation 1210, the database management module 151 may receive one or more packets of information indicative of an electronic advertisement from one or more companies 140-1 through 140-N," does not disclose, teach, or suggest "identifying, by one or more computer processors, two or more database transactions of the plurality of database transactions that further include one or more database operations indicated as optional," as recited in independent claim 1 as amended.””.

A further review of the claimed subject matter that is specifically limited to merging database transactions, the Examiner was persuaded that the Applicant’s 

“receiving, by one or more computer processors, a database query, the database query includes a plurality of database transactions, and 
wherein a respective database transaction of the plurality of database transactions includes two or more ordered database operations;
identifying, by one or more computer processors, two or more database transactions of the plurality of database transactions that further include one or more database operations indicated as optional;
determining, by one or more computer processors, that at least a first database transaction and a second database transaction within the plurality of database transactions respectively include two or more ordered database operations and information indicating possible database operations that the first database transaction and the second database transaction are associated with initiating, 
the first database transaction and the second database transaction respectively including one or more database operations indicated as optional;  and
responsive to determining that at least the first database transaction and the second database transaction within the plurality of database transactions respectively include two or more ordered database operations and the information indicating the possible database operations that the respective database transactions are associated with initiating and the respective one or more database operations indicated as optional, 
merging, by one or more computer processors, the first database transaction and the second database transaction to create a first merged database transaction combination that includes a set of ordered database operations.”.

An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, , IP.com, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described and highlighted above and disclosed in each of the independent claims 1, 9 and 16. 



After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-3, 5-7, 9-11, 13-18 and 20-24 (will be renumbered to 1-20) are allowed.
References
7.1. The prior art made of record: 
F. U.S. Patent Application Publication US-20110055169-A1.
G. U.S. Patent Application Publication US-20090287703-A1.
H. U.S. Patent Application Publication US-20110184714-A1.
B. U.S. Patent US-8370254-B1.
U. OraJDBCGuide: “JDBC Developer's Guide and Reference”, Oracle® Database 10g, Release 1 (10.1), December 2003, hereafter “OraJDBCGuide”
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
C. U.S. Patent US-9633051-B1.
A. U.S. Patent Application Publication US-20090083292-A1.
D. U.S. Patent US-8266122-B1.
.
Conclusion
8. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 24, 2021